Shareholder meeting The Fund held a Special Meeting of Shareholders on January 18, 2013. The following proposal was considered by the shareholders: Proposal 1(a): Revision to fundamental investment restriction regarding borrowing money. The votes cast are set forth below: THE PROPOSAL PASSED ON January 18, 2013. FOR AGAINST ABSTAIN 8,306,481 1,434,755 315,611 Proposal 1(b): Elimination of fundamental investment restriction regarding pledging, mortgaging, or hypothecating assets. The votes cast are set forth below: THE PROPOSAL PASSED ON January 18, 2013. FOR AGAINST ABSTAIN 8,217,673 1,501,003 338,171 Proposal 2(a): An amendment to the advisory agreement to reflect the inclusion of borrowing for investment purposes and other financial leverage in the calculation of the advisory fees and to add a fee breakpoint. The votes cast are set forth below: THE PROPOSAL PASSED ON January 18, 2013. FOR AGAINST ABSTAIN 8,084,667 1,605,660 366,520 Proposal 2(b): An amendment to the subadvisory agreement to reflect the inclusion of borrowing for investment purposes and other financial leverage in the calculation of the subadvisory fees (Proposal 2(b) is conditioned upon approval of Proposal 2(a).) The votes cast are set forth below: THE PROPOSAL PASSED ON January 18, 2013. FOR AGAINST ABSTAIN 8,075,228 1,608,525 373,094 Financial Opportunities Fund (BTO) The Fund held a Special Meeting of Shareholders on January 18, 2013. The following proposals were considered by the shareholders: Proposal 1(a): Revision to fundamental investment restriction regarding borrowing money. The votes cast are set forth below: FOR AGAINST ABSTAIN 8,306,481 1,434,755 315,611 Proposal 1(b): Elimination of fundamental investment restriction regarding pledging, mortgaging, or hypothecating assets. The votes cast are set forth below: FOR AGAINST ABSTAIN 8,217,673 1,501,003 338,171 Proposal 2(a): An amendment to the advisory agreement to reflect the inclusion of borrowing for investment purposes and other financial leverage in the calculation of the advisory fees and to add a fee breakpoint. The votes cast are set forth below: FOR AGAINST ABSTAIN 8,084,667 1,605,660 366,520 Proposal 2(b): An amendment to the subadvisory agreement to reflect the inclusion of borrowing for investment purposes and other financial leverage in the calculation of the subadvisory fees (Proposal 2(b) is conditioned upon approval of Proposal 2(a).) The votes cast are set forth below: FOR AGAINST ABSTAIN 8,075,228 1,608,525 373,094 The Fund held its Annual Meeting of Shareholders on November 9, 2012. The following proposal was considered by the shareholders: Proposal: Election of thirteen (13) Trustees to serve until the expiration of their respective terms as shown below. Each nominee was elected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. For a Term to Expire in 2016: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Deborah C. Jackson 14,304.001 779,595 James M. Oates 14,193,645 889,951 Steven R. Pruchansky 14,283,469 800,127 Non-Independent Trustee Craig Bromley 14,236,748 846,848 For a Term to Expire in 2015: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Charles L. Bardelis 14,192,921 890,675 Peter S. Burgess 14,241,010 842,586 Theron S. Hoffman 14,244,931 838,665 Non-Independent Trustee Warren A. Thomson 14,235,959 847,637 For a Term to Expire in 2014: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee William H. Cunningham 14,237,154 846,442 Grace K. Fey 14,245,740 837,856 Hassell H. McClellan 14,240,118 843,478 Gregory A. Russo 14,288,853 794,743 Non-Independent Trustee James R. Boyle 14,233,882 849,714
